Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 16, 2006, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree beyond a reasonable doubt (see Penal Law § 120.05 [7]). In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The court did not err in denying the defendant’s request to charge assault in the third degree (Penal Law § 120.00 [2]) as a lesser-included offense. Although that crime is a lesser-included offense of the crime of which the defendant was convicted, assault in the second degree (see People v Thomas, 56 AD3d 1241 [2008]; see generally People v Green, 56 NY2d 427 [1982]), viewing the evidence in the light most favorable to him (see People v Randolph, 81 NY2d 868, 869 [1993]), there was no reasonable view of the evidence here to support a finding that the defendant did not intend to cause the victim physical injury but, rather, acted recklessly and thereby created “a substantial and unjustifiable risk” that the victim would sustain a physical injury (Penal Law § 15.05 [3]; People v Joseph, 271 AD2d 698, 699 [2000]; cf. People v Thomas, 56 AD3d at 1241-1242).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982])..
The defendant’s remaining contentions, raised in points three and four of his brief, are without merit. Spolzino, J.E, Angiolillo, Chambers and Hall, JJ., concur.